Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 06/10/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising the core including a generally radially extending tooth,
The tooth presenting axially opposed upper and lower tooth faces at least in part defining
respective ones of the upper and lower core faces, the tooth further presenting a pair of side faces each extending between and interconnecting the upper and lower tooth faces, the upper end cap fitted to the tooth to at least in part extend along the upper tooth face and down each of the side faces toward the lower end cap, the lower end cap fitted to the tooth to at least in part extend along the lower tooth face and up each of the side faces toward the upper end cap, the upper and lower end caps cooperatively encompassing at least part of the tooth, the tooth including a generally radially extending arm at least in part defining each of
said side faces, the upper end cap including an upper arm portion corresponding to said arm, the lower end cap including a lower arm portion corresponding to said arm, the upper and lower arm portions cooperatively fully and continuously encircling the arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658